                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 8:20-cv-00318-JLS-ADS                                        Date: )HEUXDU\  
Title: Badeau Statutory Trust v. Bombardier Transit Corporation et al.
Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

      Terry Guerrero                                                  N/A
      Deputy Clerk                                               Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:               ATTORNEYS PRESENT FOR DEFENDANT:

       Not Present                                               Not Present

PROCEEDINGS: (IN CHAMBERS) ORDER TO SHOW CAUSE WHY THIS
             CASE SHOULD NOT BE REMANDED FOR LACK OF
             SUBJECT MATTER JURISDICTION

        Plaintiff Badeau Statutory Trust filed this action in Orange County Superior Court
on January 24, 2020, against Defendant Bombardier Transit Corporation. (Compl.,
Notice of Removal Ex. A, Doc. 1-1.) On February 14, 2020, Bombardier removed the
case to this Court, under 28 U.S.C. § 1441(a)-(b), on the basis of diversity jurisdiction, as
set forth in 28 U.S.C. 1332(a). (Notice of Removal ¶ 1, Doc. 1.)
        As the party invoking the removal jurisdiction of this Court, Defendants bear “the
burden of establishing federal jurisdiction.” California ex. Rel. Lockyer v. Dynegy, Inc.,
375 F.3d 831, 838 (9th Cir. 2004). And “the district court ha[s] a duty to [independently]
establish subject matter jurisdiction over the removed action sua sponte, whether the
parties raised the issue or not.” United Inv'rs Life Ins. Co. v. Waddell & Reed Inc., 360
F.3d 960, 967 (9th Cir. 2004).
        Here, Bombardier states that there is complete diversity between the parties
because “Bombardier is a Delaware corporation with its principal place of business in
New York,” and “[a]ccording to the Complaint, Plaintiff is a statutory trust organized
under the law of the State of Wyoming, with its principal place of business in Irvine,
California.” (Notice of Removal ¶¶ 8-9.) Bombardier’s assertions of citizenship,
however, are insufficient to establish diversity jurisdiction. Specifically, nothing in the
Complaint or Notice of Removal indicates that Plaintiff Badeau Statutory Trust is a
citizen of neither Delaware nor New York. See BGForefront, L.P. v. Forefront
Management Group, LLC, 888 F.3d 29, 39 (3rd Cir. 2018) (“the citizenship … of a
business entity called a trust is that of its constituent owners”). Because Bombardier does
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 8:20-cv-00318-JLS-ADS                                        Date: November 7, 2014
Title: Badeau Statutory Trust v. Bombardier Transit Corporation et al.
not allege the citizenship of Badeau’s owners or members, its Notice of Removal is
deficient.
        Accordingly, Bombardier has not met its burden of showing that removal is
proper. Defendants are therefore ORDERED to show cause, in writing, no later than
seven (7) days from the date of the Order, why the Court should not remand this action to
Orange County Superior Court. A response from Bombardier demonstrating that Badeau
is not a citizen of Delaware or New York, based upon the citizenship of Badeau’s
constituent owners, shall constitute a sufficient showing and discharge Bombardier of its
obligations hereunder. Failure to timely respond will result in immediate remand to
Orange County Superior Court, Case No. 30-2020-01126873-CU-BC-CJC.


                                                                       Initials of Preparer: tg
